UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7633


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAYMOND BERNARD TEMPLETON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:97-cr-00007-FDW-4)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew Segal, Assistant Federal Public Defender, Asheville,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Bernard Templeton appeals the district court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).       We have reviewed the record and

find   no   reversible   error.   Accordingly,   we   deny   Templeton’s

motion for appointment of counsel and affirm on the reasoning of

the district court.       United States v. Templeton, No. 3:97-cr-

00007-FDW-4 (W.D.N.C. Aug. 11, 2008).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                   2